DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 07/27/2022, which has been entered and made of record. No claim has been amended. No claim has been newly added. No claim has been cancelled. Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed on 07/27/2022 have been fully considered but they are not persuasive. 
Applicant submits “Applicant respectfully submits that Chen fails to disclose at least "a first pixel electrode electrically connected to the first data line, the first pixel electrode corresponding to a first color; ...a second pixel electrode electrically connected to the second data line the second pixel electrode corresponding to the first color" recited in claim 1 of the application” (Remarks page 3).
Examiner respectfully disagrees. as discussed in the previous office action, Chen teaches a first pixel electrode electrically connected to the first data line (see pixel unit 13 in Fig. 1; As shown in FIG. 1 , the pixel units 13 are connected to the corresponding data lines 11 and scan lines through the thin film transistors 15 , the data lines 11 are all located on the same side of the corresponding pixel units 13), the first pixel electrode corresponding to a first color (page 3... “The pixel unit 13 here may include a red pixel unit, a blue pixel unit and a green pixel unit, and the pixel units in the same row are of the same type.”); a second pixel electrode electrically connected to the second data line (see pixel unit 13 in Fig. 1;  As shown in FIG. 1 , the pixel units 13 are connected to the corresponding data lines 11 and scan lines through the thin film transistors 15 , the data lines 11 are all located on the same side of the corresponding pixel units 13), the second pixel electrode corresponding to the first color (page 3... “the pixel units in the same row are of the same type”).  Chen, in page 2 lines 7-8, clearly teaches “In the in-cell touch liquid crystal display panel according to the present invention, the pixel unit includes a red pixel unit, a blue pixel unit and a green pixel unit, and the pixel units of the same row have the same type”.
Applicant further submits “Applicant respectfully submits that Chen also fails to disclose at least “a gap being provided between the first pixel electrode and the second pixel electrode; ... signal line disposed corresponding to the gap” recited in claim 8 of the application” (Remarks pages 4-5).
Examiner respectfully disagrees. As discussed in the previous office action Chen, as shown in Fig. 1 teaches a plurality of pixel units 13 and data lines 11 and touch sensing lines 14 are formed between the gap/opening/break between the pixel units 13. As such Chen also clearly teaches a gap being provided between the first pixel electrode and the second pixel electrode (Fig. 1; there is a gap between the pixel units 13); 
15a signal line disposed corresponding to the gap (Fig. 1; there is a gap between the pixel units 13 where the touch sensing line 14 is disposed). As above, the cited prior arts teach all the recited claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-106526939) in view of Shin (U.S. 2019/0204972).
Regarding claim 1, Chen teaches: A display device (abstract… “embedded touch control liquid crystal display panel”), comprising: 
a first data line (Fig. 1; see the first data line of plurality of data lines 11); 
a second data line (Fig. 1; see the second data line of plurality of data lines 11); 
a first pixel electrode electrically connected to the first data line (see pixel unit 13 in Fig. 1; As shown in FIG. 1 , the pixel units 13 are connected to the corresponding data lines 11 and scan lines through the thin film transistors 15 , the data lines 11 are all located on the same side of the corresponding pixel units 13), the first pixel electrode corresponding to a first color (page 3... “The pixel unit 13 here may include a red pixel unit, a blue pixel unit and a green pixel unit, and the pixel units in the same row are of the same type.”); 
a second pixel electrode electrically connected to the second data line (see pixel unit 13 in Fig. 1;  As shown in FIG. 1 , the pixel units 13 are connected to the corresponding data lines 11 and scan lines through the thin film transistors 15 , the data lines 11 are all located on the same side of the corresponding pixel units 13), the second pixel electrode corresponding to the first color (page 3... “the pixel units in the same row are of the same type”); 
a first signal line disposed between the first pixel electrode and the second pixel electrode (Fig. 1; see the touch sensing line 14 between the pixel units 13); and 
Chen does not explicitly teach: a first functional electrode electrically connected to the first signal line.
However, Shin teaches: a first functional electrode electrically connected to the first signal line (see the sensing lines SL12 of the sensing line group SL1 in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Chen to incorporate the teaching of Shin to configure a first functional electrode electrically connected to the first signal line. The motivation of combining these analogous arts is to easily establish electrical connection between a touch sensor and a sensing line. Thus, a display device can be easily designed ([0015]).

Regarding claim 2, the combination of Chen and Shin teaches the invention of claim 1 as discussed above. Chen further teaches: a scan line corresponding to the first pixel electrode and the second pixel electrode (As shown in FIG. 1, the pixel units 13 are connected to the corresponding data lines 11 and scan lines through the thin film transistors 15).

Regarding claim 3, the combination of Chen and Shin teaches the invention of claim 1 as discussed above. Chen further teaches: wherein the first pixel electrode has a first length in a direction parallel to the first data line and a second length in a direction perpendicular to the first data line, wherein the first length is less than the second length (As shown in FIG. 1, the pixel units 13 have first length in vertical direction which is less than the second length in the horizontal direction).

Regarding claim 4, the combination of Chen and Shin teaches the invention of claim 1 as discussed above. Chen further teaches: wherein the first data line, the 20second data line, and the first signal line are formed by the same layer (page 3... “The touch sensing lines 14 and the data lines 11 are located in the same metal layer of the in-cell touch liquid crystal display panel 10”).

Regarding claim 5, the combination of Chen and Shin teaches the invention of claim 1 as discussed above. Shin further teaches: a second signal line disposed between the first pixel electrode and the second pixel electrode; and a second functional electrode electrically connected to the second signal line (see the plurality of sensing lines SL11, SL12, and SL13 in Fig. 2).

Regarding claim 6, the combination of Chen and Shin teaches the invention of claim 1 as discussed above. Shin further teaches: a first shielding layer disposed corresponding to the first data line; and a second functional electrode spacing apart from the first functional electrode by a gap, wherein the gap overlaps with the first shielding layer (see the plurality of sensing lines SL11, SL12, and SL13 in Fig. 2; [0081]... “the plurality of sensing lines SL11, SL12, and SL13 can function to shield light and reduce light leakage of the display device”).

Regarding claim 7, the combination of Chen and Shin teaches the invention of claim 1 as discussed above. Shin further teaches: a second shielding layer disposed corresponding to the first signal line; and a second functional electrode spacing apart from the first functional electrode by a gap, wherein the gap overlaps with the second shielding layer (see the plurality of sensing lines SL11, SL12, and SL13 in Fig. 2; [0081]... “the plurality of sensing lines SL11, SL12, and SL13 can function to shield light and reduce light leakage of the display device”).

Regarding claim 8, Chen teaches: A touch display device (abstract… “embedded touch control liquid crystal display panel”), comprising: 
10a first data line and a second data line (Fig. 1; see the first data line and the second data line of plurality of data lines 11); 
a first pixel electrode electrically connected to the first data line (see pixel unit 13 in Fig. 1;  As shown in FIG. 1 , the pixel units 13 are connected to the corresponding data lines 11 and scan lines through the thin film transistors 15 , the data lines 11 are all located on the same side of the corresponding pixel units 13); 
a second pixel electrode electrically connected to the second data line (see pixel unit 13 in Fig. 1;  As shown in FIG. 1 , the pixel units 13 are connected to the corresponding data lines 11 and scan lines through the thin film transistors 15 , the data lines 11 are all located on the same side of the corresponding pixel units 13), the second pixel electrode being adjacent to the first pixel electrode (see pixel units 13 in Fig. 1), and a gap being provided between the first pixel electrode and the second pixel electrode (Fig. 1; there is a gap between the pixel units 13); 
15a signal line disposed corresponding to the gap (Fig. 1; there is a gap between the pixel units 13 where the touch sensing line 14 is disposed).
Chen does not explicitly teach: a functional electrode electrically connected to the signal line.
However, Shin teaches: a first functional electrode electrically connected to the first signal line (see the sensing lines SL12 of the sensing line group SL1 in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Chen to incorporate the teaching of Shin to configure a functional electrode electrically connected to the signal line. The motivation of combining these analogous arts is to easily establish electrical connection between a touch sensor and a sensing line. Thus, a display device can be easily designed ([0015]).

Regarding claim 9, the combination of Chen and Shin teaches the invention of claim 8 as discussed above. Chen further teaches: wherein the signal line is in the same layer as the first data line or the second data line (page 3... “The touch sensing lines 14 and the data lines 11 are located in the same metal layer of the in-cell touch liquid crystal display panel 10”).

Regarding claim 19, the combination of Chen and Shin teaches the invention of claim 8 as discussed above. Chen further teaches: an insulation layer disposed between the first pixel electrode and the functional electrode, or disposed between the second pixel electrode and the functional 5electrode (page 4... “depositing a metal layer on the substrate 23 , and patterning the metal layer to form the source electrode 28 of the thin film transistor, the drain electrode 29 of the thin film transistor, the touch sensing line 2A and the data line on the inter-insulating layer 27 ; The source level 28 is connected with one side of the channel 24 through the source through hole, and the drain 29 is connected with the other side of the channel 24 through the drain through hole”).

Regarding claim 20, the combination of Chen and Shin teaches the invention of claim 8 as discussed above. Chen further teaches: a first active element, the first pixel electrode being electrically connected to the first data line through the first active element; and a second active element, the second pixel electrode being electrically 10connected to the second data line through the second active element, and the signal line being disposed between the first active element and the second active element (page 4... “In step S307 , a metal layer is deposited on the substrate 23 , and by patterning the metal layer, the source electrode 28 of the thin film transistor, the drain electrode 29 of the thin film transistor, the touch sensing line 2A and the data line are formed on the inter-insulating layer 27 ; The source stage 28 is connected with one side of the channel 24 through the source through hole, and the drain 29 is connected with the other side of the channel 24 through the drain through hole; wherein the source electrode 28 of the thin film transistor is connected with the corresponding data line; In this step, the touch sensing lines 2A and the data lines are both in the same metal layer, thereby simplifying the fabrication process of the in-cell touch LCD panel and improving the fabrication efficiency of the in-cell touch LCD panel”).

Claims 10-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-106526939) in view of Shin (U.S. 2019/0204972) as applied to claim 8 above, and further in view of Yang (U.S. 2014/0125626).
Regarding claim 10, the combination of Chen and Shin teaches the invention of claim 8 as discussed above. The combination of Chen and Shin does not explicitly teach: wherein the functional 20electrode at least partially overlaps with the first pixel electrode or the second pixel electrode.
However, Yang teaches: wherein the functional 20electrode at least partially overlaps with the first pixel electrode or the second pixel electrode (Figs. 10 and 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Chen and Shin to incorporate the teaching of Yang to configure, in a display period, the signal line to transmit a common signal, and in a touch period, the signal line to-29-File: 091705usf transmit a sensing signal. The motivation of combining these analogous arts is to reduce the interference between the display function and the touch function, so that picture quality and touch accuracy can be enhanced ([0013]).

Regarding claim 11, the combination of Chen, shin and Yang teaches the invention of claim 10 as discussed above. Yang further teaches: wherein the functional electrode at least partially overlaps with the first pixel electrode and the second pixel electrode (Figs. 10 and 11). 

Regarding claim 12, the combination of Chen, Shin and Yang teaches the invention of claim 10 as discussed above. Yang further teaches: wherein the functional electrode at least partially overlaps with the signal line ([0044]... “For each of the touch driving electrodes Tx, as shown in FIG. 7, the region of the touch driving electrode Tx where it overlaps the touch sensing electrode Rx is set to have a concave structure”).

Regarding claim 17, the combination of Chen and Shin teaches the invention of claim 8 as discussed above. The combination of Chen and Shin does not explicitly teach: wherein in a display period, the functional electrode is used as a common electrode, and in a touch period, the functional electrode is used as a sensing electrode.
However, Yang teaches: wherein in a display period, the functional electrode is used as a common electrode, and in a touch period, the functional electrode is used as a sensing electrode ([0010]-[0012]... “During the display period (Display), a common electrode signal DC-Vcom is supplied to the touch driving electrodes Tx, meanwhile gate scanning signals are supplied to each of the gate signal lines G1, G2, . . . , Gn in the touch panel sequentially and gray scale signals are supplied to the data signal lines Data so as to control deflection of liquid crystal molecules. The operational principle for the driving method of the capacitive in-cell touch panel provided in the embodiment of the present disclosure during this period is same as that for the normal ADS liquid crystal panel. During the touch period(Touch), the touch scanning signal is supplied to the touch driving electrode Tx, and is then coupled by the touch sensing electrodes Rx to generate and output a voltage signal. An induction capacitance between two electrodes at the position where a point touched by a finger is located changes when the touch occurs, amplitude of the voltage signal received at the end of the touch sensing electrode Rx also changes, thereby implementing the touch function. During the touch period, no signal is supplied to each of the gate signal lines and each of the data signal lines of the touch panel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Chen and Shin to incorporate the teaching of Yang to configure, in a display period, the functional electrode to be used as a common electrode, and in a touch period, the functional electrode to be used as a sensing electrode. The motivation of combining these analogous arts is to reduce the interference between the display function and the touch function, so that picture quality and touch accuracy can be enhanced ([0013]).

Regarding claim 18, the combination of Chen and Shin teaches the invention of claim 8 as discussed above. The combination of Chen and Shin does not explicitly teach: wherein in a display period, the signal line transmits a common signal, and in a touch period, the signal line -29-File: 091705usf transmits a sensing signal.
However, Yang teaches: wherein in a display period, the signal line transmits a common signal, and in a touch period, the signal line -29-File: 091705usf transmits a sensing signal ([0010]-[0012]... “Dividing a time period for the touch panel displaying a frame of picture into a display period and a touch period; During the display period, supplying a common electrode signal to the touch driving electrodes, meanwhile supplying gate scanning signals to each of the gate signal lines in the touch panel sequentially and supplying gray scale signals to the data signal lines so as to control deflection of liquid crystal molecules; During the touch period, supplying the touch driving electrodes with the touch scanning signals which are then coupled by the touch sensing electrodes to generate and output voltage signals, meanwhile no signal being supplied to each of the gate signal lines and each of the data signal lines of the touch panel). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Chen and Shin to incorporate the teaching of Yang to configure, in a display period, the signal line to transmit a common signal, and in a touch period, the signal line to-29-File: 091705usf transmit a sensing signal. The motivation of combining these analogous arts is to reduce the interference between the display function and the touch function, so that picture quality and touch accuracy can be enhanced ([0013]).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-106526939) in view of Shin (U.S. 2019/0204972) as applied to claim 8 above, and further in view of Yamazaki (U.S. 2021/0159435).
Regarding claim 13, the combination of Chen and Shin teaches the invention of claim 8 as discussed above. The combination of Chen and Shin does not explicitly teach: a first color conversion layer disposed corresponding to the first pixel 5electrode; and a second color conversion layer disposed corresponding to the second pixel electrode.
 However, Yamazaki teaches: a first color conversion layer disposed corresponding to the first pixel 5electrode (Fig. 5B; color conversion layer CCMR corresponding to first pixel electrode 111); and a second color conversion layer disposed corresponding to the second pixel electrode (Fig. 5B; color conversion layer CCMR corresponding to second pixel electrode 111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Chen and Shin to incorporate the teaching of Yamazaki to configure a first color conversion layer disposed corresponding to the first pixel 5electrode; and a second color conversion layer disposed corresponding to the second pixel electrode. The motivation of combining these analogous arts is to provide a display device with high display quality ([0026]).

Regarding claim 14, the combination of Chen, Shin and Yamazaki teaches the invention of claim 13 as discussed above. The combination of Chen and Shin does not explicitly teach: wherein a color of a light emitted by a light source after passing through the first color conversion layer is 10the same as that of another light emitted by the light source after passing through the second color conversion layer.
However, Yamazaki teaches: wherein a color of a light emitted by a light source after passing through the first color conversion layer and another light emitted by the light source after passing through the second color conversion layer (Fig. 5B; color conversion layer CCMG corresponding to first pixel electrode 111 and color conversion layer CCMR corresponding to second pixel electrode 111). 
Yamazaki does not explicitly teach the two colors of the lights are the same. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Chen and Shin to incorporate the teaching of Yamazaki to configure a color of a light emitted by a light source after passing through the first color conversion layer is 10the same as that of another light emitted by the light source after passing through the second color conversion layer by incorporating the first color convention layer and the second convention layer since the pixel units in the same row are of the same type . The motivation of combining these analogous arts is to provide a display device with high display quality ([0026]).

Regarding claim 15, the combination of Chen, Shin and Yamazaki teaches the invention of claim 13 as discussed above. Yamazaki further teaches: wherein a color of a light emitted by a light source after passing through the first color conversion layer is different from that of another light emitted by the light source after passing through the 15second color conversion layer ([0076]-[0079]... “The pixel 1100R further includes a color conversion layer 1104R. The color conversion layer 1104R can convert blue light into red light. In the pixel 1100R, blue light emitted from the light-emitting element 1105B is converted into red light by the color conversion layer 1104R, and thus red light 1106R is extracted to the outside. The pixel 1100G further includes a color conversion layer 1104G. The color conversion layer 1104G can convert blue light into green light. In the pixel 1100G, the wavelength of blue light emitted from the light-emitting element 1105B is converted into green light by the color conversion layer 1104G, and thus green light 1106G is extracted to the outside”).

Regarding claim 16, the combination of Chen, Shin and Yamazaki teaches the invention of claim 13 as discussed above. Yamazaki further teaches: a light shielding layer disposed between the first color conversion layer and the second color conversion layer, and the light shielding layer being disposed corresponding to the gap ([0160]... “The partition 107 may have a light-blocking property. Specifically, the partition 107 blocks light from an adjacent light-emitting element or an adjacent color conversion layer and inhibits mixture of colors between adjacent pixels”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622